04/08/2021


              IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 19-0547



                                    No. DA 19-0547

 STATE OF MONTANA,

               Plaintiff and Appellee,

         v.

 BEAU HERMAN MILLER,

               Defendant and Appellant.

                               GRANT OF EXTENSION

         Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including May 14, 2021, within which to prepare, serve, and file its response

brief.




CMF                                                                   Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                             April 8 2021